                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 MICHAEL RAY SWANSON,

                Plaintiff,                                                 No. 3:18-cv-02148-JR
         v.
                                                                         OPINION AND ORDER
 UNITED STATES; US ATTORNEY
 GENERAL; DEPARTMENT OF
 VERTERANS AFFAIRS; ATSDR; VA
 OREGON REGIONAL OFFICE,

                Defendants.


MOSMAN,J.,

       On November 6, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation ("F&R") [ECF 36], recommending that I grant Defendants' Motion for

Summary Judgment [ECF 29] and dismiss this case with prejudice. Plaintiff Michael Ray

Swanson filed objections to the F&R on December 23, 2019. [ECF 44].

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121



1 - OPINION AND ORDER
(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F&R, I agree with Judge Russo's reasoning and conclusions.

Therefore, I ADOPT the F&R [36] as my own opinion. I GRANT Defendants' Motion for

Summary Judgment [29] and DISMISS this case with prejudice. All pending motions are

DENIED as moot.

       IT IS SO ORDERED.

       DATED this ~day of January, 2020.




                                                             =~
                                                             United States District Judge




2 - OPINION AND ORDER
